Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on December 21,  2020 is acknowledged.
Claims 12-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on December 21, 2020.
Drawing Objections
1.	The drawings are objected to because, inter alia, the drawings do not comply with 37 CFR 1.84.  For example, 37 CFR 1.84(l) states:
Character of lines, numbers, and letters. All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views.  (Bold and emphases added)
 
However, every line, number, and letter in, e.g., FIGS. 7-10 is not durable, clean, black, sufficiently dense, dark, uniformly thick and well-defined.  For compliant drawings, please see Guide for Preparation of Patent Drawings attached.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be 
2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed feature(s) such as the adjustable device in claim 11 (see Pub. No. 20200371542 of this application at, e.g., ¶ 41) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Specification Objections
1.	The disclosure is objected to because of the informalities, inter alia, listed below:
a.	The Brief Description of Drawings should describe the section lines upon which the sectional views (FIGS. 6-10) are taken.   See MPEP § 608.01(f) and 37 CFR 1.84(h)(3); and/or
b.	Each part of the claimed invention such as the adjustable device in claim 11 should have been designated by a reference character.  Please see MPEP §§ 608.01(o) and (g). 	
Appropriate correction is required.
2.	The specification has not been checked to the extent necessary to determine the presence of all possible errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation (hereinafter
“BRI”) using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The BRI of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “press-fit feature” and/or “positioning feature” in claim 1; and/or “biasing feature” in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents
thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  
(a) 	amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 
112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform
the claimed function); or
(b) 	present a sufficient showing that the claim limitation(s) recite(s) sufficient structure 
to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.	
	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 11 claims: “the lower knob is configured to be rotatably received by the adjustable
device, the lower knob comprising a biasing feature configured to adjust a setting corresponding to the adjustable device when the lower knob is rotated.”  Therefore, the adjustable device is a necessary component of the invention claimed in claim 11.  See Eaton Corp. v. Rockwell Int'l Corp., 323 F.3d 1332, 1339 (Fed. Cir. 2003) (When limitations in the body of the claim rely upon and derive antecedent basis from the preamble, then the preamble may act as a necessary component of the claimed invention.) and MPEP § 2111.02.  See also the phrase “configured to” in Aspex Eyewear Inc. v. Marchon Eyewear Inc., 101 USPQ2d 2015, 2026 (Fed. Cir. 2012); In re MTD Products Inc., Case No. 2017-2292, Fed. Cir. 8/12/2019; and non-precedential Ex parte Lakkala, 108 USPQ2d 1392 (P.T.A.B. 2013).  
However, the drawings do not show the adjustable device.  It is unclear as to how the lower knob 104 is rotatably received by the adjustable device and how the biasing feature 206 (FIG. 3) adjusts the setting corresponding to the adjustable device when the lower knob 104 is rotated.	
Prior Art Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated byMaruyama et al. 
(US 20100188756).
	Claim 1
Maruyama teaches a calibration knob for an adjustable device, the calibration knob comprising:
a lower knob (20, 60; FIGS. 1-3, 5; ¶ 28 et seq.) comprising a lower-knob attachment
interface (FIG. 2);
an upper knob (30, FIGS. 1-2, 4; ¶ 28 et seq.) comprising an upper-knob attachment interface configured to be engaged with the lower-knob attachment interface (FIG. 2);
one of the lower-knob attachment interface (FIG. 2) and the upper-knob attachment interface (FIG. 2) being configured as a first attachment interface (see Appendix hereinafter “Ap.”) that comprises:
a tube (defined by an inner space of the inner cylinder 32 (see FIGS. 2, 4 or Ap.);
a first press-fit feature (38, 36, 40, 39, 37, 41; FIG. 4, ¶¶ 30-35) positioned on the tube (Ap.); and
a first positioning feature (35; FIG. 4; ¶ 30) positioned on the tube (Ap.);
the other one of the lower-knob attachment interface (FIG. 2) and the upper-knob attachment interface (FIG. 2) being configured as a second attachment interface (Ap.) that comprises: 
a hub (60, FIG. 5, ¶ 28 et seq.) having an outward facing surface (FIG. 5);
a second press-fit feature (70; FIGS. 6-7; ¶ 33-38) configured to be engaged with the first press-fit feature (38, 36, 40, 39, 37, 41; ¶ 38) to operatively secure the upper knob (30) to the lower knob (20, 60); and 
a second positioning feature (64, FIG. 5; ¶ 35) configured to be engaged with the first positioning feature (35, ¶ 35) to fix an orientation of the upper knob (30) relative to the lower knob (20, 60) thereby linking rotation of the lower knob (20, 60) to the rotation of the upper knob (30).
As noted in ¶ 38, Maruyama’s spring (70) is compressed by first and second pressing pieces (38, 39) of the ribs (36, 37).  Therefore, Maruyama’s pressing pieces (38, 39) are inherently pressed by the spring (70) when the spring (70) is expanded as shown in FIGS. 6-7 as explained by Newton’s Laws of Motion in standard textbook of, e.g., NASA or Wikipedia cited.  Therefore, Maruyama’s spring (70) and ribs (36, 37) “read on” the second and first press-fit features in claim 1.  See unpublished In re Opprech, 878 F.2d 1447, 12 USPQ2d 1235 (Fed. Cir. 1989) (Board of Patent Appeals and Interferences did not err by rejecting applicant's claims as anticipated by applicant's own West German patent application, even if that application does not explain why additional elongation from welding process does not occur, since reference need not provide such explanation to anticipate, nor did board err by also rejecting such claims as obvious from West German application, including what artisan would know as evidenced by standard textbook.).    
Claim 1 and other claims below are anticipated by Maruyama because each and every element as set forth in the claim is found, either expressly or inherently described, in the single prior art reference Maruyama.  Verdegaal Bros. v. Union Oil Co. of California, 814 F.2d 628, 631, 2 USPQ2d 1051, 1053 (Fed. Cir. 1987) cited in MPEP § 2131.  On the other hand, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then, it meets the claim.  In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963).  See also In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997); In re Danly, 120 USPQ 528 (CCPA 1959); Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987) and MPEP § 2114.  
Claim 2
The tube (Ap.) defines a central cavity (at 33 in FIG. 4, see Ap.) and includes an interior surface (Ap.) and an exterior surface (Ap.); wherein the first press-fit feature (38, 36, 40, 39, 37, 41) is positioned on at least one of the interior and exterior surfaces (Ap.) and the first positioning feature (35) is positioned on at least one of the interior and exterior surfaces (Ap.).
Claim 3
The first press-fit feature (38, 36, 40, 39, 37, 41) comprises an annular lip (36, 37) formed (partially) around at least a portion of the tube (Ap.).  As noted, claim 3 does not require the annular lip formed completely around the tube.  Thus, Maruyama’s lip (36, 37) “reads on” the claimed lip.  See Kalman v. Kimberly Clark Corp., 218 USPQ 781, 789 (CAFC 1983) (Anticipation law requires distinction be made between invention described or taught and invention claimed.  It does not require that the reference “teach” what subject patent application teaches, it is only necessary that the claim under attack, as construed by the Court, “read on” something disclosed in the reference, i.e., all limitations of the claim are found in reference, or are “fully met” by it.).
Claim 4
The first positioning feature comprises a ridge (35, FIG. 4) extending along an axial length of the tube (Ap.).  As noted, the plain meaning (MPEP § 2111.01) of “ridge” is “an elevated body part or structure” as seen in common dictionaries such Merriam-Webster cited herein.  Thus, under BRI standard during examination, Maruyama’s engagement piece (35, ¶ 35) are reasonably interpreted as the ridge.
Claim 5
The hub (60) is configured to be (partially) received in the central cavity (FIG. 2).
Indication of Allowable Subject Matter
1.	Claims 6-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
2.	As allowable subject matter has been indicated, Applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Prior Art
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
a.	Shiurila teaches a knob comprising: a lower knob (10, 22) comprising a lower-knob attachment interface (FIG. 3); an upper knob (31) comprising an upper-knob attachment interface configured (FIG. 3) to be engaged with the lower-knob attachment interface; one of the lower-and upper knob attachment interfaces (FIG. 3) being configured as a first attachment interface that comprises: a tube (at 11 in FIG. 1); a first positioning feature (24a, 24b) positioned on the tube (Ap.); the other one of the lower-knob and upper-knob attachment interfaces being configured as a second attachment interface that comprises: a hub (32, FIGS. 1, 3) having an outward facing surface; and a second positioning feature (12, FIG. 5) configured to be engaged with the first positioning feature (24a, 24b) to fix an orientation of the upper knob (31) relative to the lower knob (10, 22) thereby linking rotation of the lower knob (10, 22) to the rotation of the upper knob (31).  Ibid. claims 1-10.  However, Shiurila does not teach the first and second press-fit features; 
b.	Wright et al. (EP 0366445 A2) teaches a knob comprising: a lower knob (2, 3; FIGS. 1, 3) comprising a lower-knob attachment interface (FIG. 3); an upper knob (21, 1, 4, 6) comprising an upper-knob attachment interface configured (FIG. 3) to be engaged with the lower-knob attachment interface; one of the lower-and upper knob attachment interfaces (FIG. 3) being configured as a first attachment interface that comprises: a tube (3); a first positioning feature (2) positioned on the tube; the other one of the lower-knob and upper-knob attachment interfaces being configured as a second attachment interface that comprises: a hub (1) having an outward facing surface; and a second positioning feature (3) configured to be engaged with the first positioning feature (2, FIG. 3) to fix an orientation of the upper knob (21, 1, 4, 6) relative to the lower knob (2, 3) thereby linking rotation of the lower knob (2, 3) to the rotation of the upper knob (21, 1, 4, 6).  Ibid. claims 1-16.  However, Wright does not teach the first and second press-fit features; and
c.	Doughty et al. (US 20170198830) teaches a knob (100) comprising: a lower knob (140, 180; FIG. 4A) comprising a lower-knob attachment interface (FIG. 4B); an upper knob (102) comprising an upper-knob attachment interface (FIG. 4B) configured to be engaged with the lower-knob attachment interface; one of the lower-and upper knob attachment interfaces being configured as a first attachment interface that comprises: a tube (180, FIG. 4A); a first positioning feature (at 181 in FIG. 4B) positioned on the tube (180); the other one of the lower-knob and upper-knob attachment interfaces being configured as a second attachment interface that comprises: a hub (181, FIG. 4B) having an outward facing surface; and a second positioning feature (181, FIG. 4B) configured to be engaged with the first positioning feature to fix an orientation of the upper knob (102) relative to the lower knob (140, 180) thereby linking rotation of the lower knob (140, 180) to the rotation of the upper knob (102).  Ibid. claims 1-11.  However, Doughty does not teach the first and second press-fit features.
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH LUONG whose telephone number is (571) 272-7109.  The examiner can normally be reached on Monday-Friday, 9:00 AM ET – 5:00 PM ET.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINH LUONG/            Primary Examiner, Art Unit 3656